UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6318


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER A. HALL, a/k/a “C,”

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:04-cr-00559-PJM-8; 8:17-cv-01194-PJM)


Submitted: July 9, 2018                                           Decided: July 18, 2018


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher A. Hall, a federal prisoner, appeals the district court’s order dismissing

his motion to reopen and vacate its previous order denying his 28 U.S.C. § 2255 (2012)

motion pursuant to Fed. R. Civ. P. 60(b) and 28 U.S.C. § 2241 (2012). The district court

construed Hall’s motion as an unauthorized successive § 2255 motion and dismissed it for

lack of jurisdiction. On appeal, Hall contends that the district court erred in denying him

relief under § 2241 in light of United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018),

which was decided after the district court’s order issued. 1

       A federal defendant must seek habeas relief under § 2255 and may only seek relief

under § 2241 if a § 2255 motion is inadequate or ineffective to test the legality of his

detention. See 28 U.S.C. § 2255(e) (2012); Wheeler, 886 F.3d at 419; Fontanez v. O’Brien,

807 F.3d 84, 86 (4th Cir. 2015); Prousalis v. Moore, 751 F.3d 272, 275 (4th Cir. 2014);



       1
         We limit our review of this case to the single issue raised by Hall. See 4th Cir. R.
34(b) (“The Court will limit its review to the issues raised in the informal brief.”);
see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Although Hall’s only
issue on appeal addresses the district court’s treatment of his claim for relief under 28
U.S.C. § 2241, the district court did not explicitly analyze Hall’s claim for relief under
that section. In its Memorandum Opinion, the district court denied Hall’s motion for post-
judgment relief after categorizing the motion as “a successive § 2255 petition” and
concluding that it “lack[ed] jurisdiction to review the [m]otion.” Hall v. United States,
No. 8:04-cr-00559-PJM (D. Md. Jan. 30, 2018), ECF No. 754. The district court did not
elaborate upon its implicit rejection of Hall’s section 2241 claim for relief. However, that
does not hinder our ability to affirm the district court’s decision. See Scott v. United
States, 328 F.3d 132, 137 (4th Cir. 2003) (“We are, of course, entitled to affirm on any
ground appearing in the record . . . .” (citing Republican Party of N.C. v. Martin, 980
F.2d 943, 952 (4th Cir. 1992))). Indeed, as explained herein, the record fails to
demonstrate that Hall has met the savings clause requirements of section 2255(e).


                                              2
Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010). The requirements of the savings clause

are jurisdictional. Wheeler, 886 F.3d at 424-26. In Wheeler, we held that § 2255 is

inadequate and ineffective to test the legality of a sentence when:

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law
       changed and was deemed to apply retroactively on collateral review; (3) the
       prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

Id. at 429. We have reviewed the record and conclude that Hall fails to satisfy this test.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                                  AFFIRMED




                                              3